UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1176


JOHN D. MCALLISTER,

                     Plaintiff - Appellant,

              v.

TIMOTHY MALFITANO, Detective, J.P.D.; DETECTIVE SELOGY, J.P.D.;
POLICE CHIEF MICHAEL YANIERO, J.P.D.; NICCOYA DOBSON, A.D.A;
ERNIE R. LEE, District Attorney,

                     Defendants - Appellees,

              and,

INTERLOCAL RISK FINANCING FUND OF NORTH CAROLINA,

                     Defendant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:17-cv-00066-D)


Submitted: July 31, 2019                                     Decided: September 3, 2019


Before WYNN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
John D. McAllister, Appellant Pro Se. Brian Edes, CROSSLEY MCINTOSH COLLIER
HANLEY & EDES PLLC, Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John D. McAllister appeals the district court’s order denying his motion for

summary judgment and granting the motion for summary judgment filed by Defendants

Timothy Malfitano and Steven A. Selogy.            We review de novo the district court’s

disposition of cross-motions for summary judgment. Bostic v. Schaefer, 760 F.3d 352, 370

(4th Cir. 2014). “When cross-motions for summary judgment are before a court, the court

examines each motion separately, employing the familiar standard under Rule 56 of the

Federal Rules of Civil Procedure.” Desmond v. PNGI Charles Town Gaming, L.L.C., 630
F.3d 351, 354 (4th Cir. 2011). “Summary judgment is appropriate ‘if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’” Lawson v. Union Cty. Clerk of Court, 828 F.3d 239, 247

(4th Cir. 2016) (quoting Fed. R. Civ. P. 56(a)).

       We have reviewed the record and find no reversible error in the district court’s

decision to grant summary judgment in favor of Malfitano and Selogy. Accordingly, we

grant leave to proceed in forma pauperis and affirm for the reasons stated by the district

court. McAllister v. Malfitano, No. 7:17-cv-00066-D (E.D.N.C. Feb. 8, 2019). We grant

McAllister’s motion to dismiss the appeal as to the remaining Appellees. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                             3